Wright, J.,
dissenting. I hold the strongest reservations about the admissibility of the state’s expert witness’ testimony that “* * * fibers from the bedspread [blanket] came from Mr. Buell’s carpeting.”
The witness, Alan T. Robillard, had expertise in microscopic and micro-chemical analysis, not in statistics. He testified that his fiber *153analysis indicated that the blanket fibers could have originated from the carpet samples from Buell’s van or house. This testimony was perfectly appropriate, given the expert’s qualifications. See State v. Bayless (1976), 48 Ohio St. 2d 73, 111 [2 O.O.3d 249]. However, he also stated: “* * * I can’t say and never will be able to say positively that those fibers originated from his [Buell’s] carpet.” Despite this critical admission, the court allowed Robillard to subsequently testify, based on a hypothetical question involving statistical analysis, that it was “extremely likely” that the fibers were, in fact, from Buell’s carpet. This testimony was not properly admissible because it required knowledge that was beyond the witness’ expertise. Furthermore, the answer was not responsive to the question, which was framed in terms of a reasonable scientific certainty.
This court has carefully restricted opinion testimony in criminal cases, requiring the offer of an expert opinion to be premised upon a reasonable medical or scientific certainty or probability. See State v. Holt (1969), 17 Ohio St. 2d 81 [46 O.O.2d 408]. Today, the majority in effect discards this standard by equating a reasonable certainty or probability with something that is “extremely likely.” I have previously expressed my misgivings with relaxing the expert opinion standard in civil cases. See Oswald v. Connor (1985), 16 Ohio St. 3d 38, 47 (Wright, J., dissenting). I strongly disagree with a similar relaxation in this case, which involves the most serious of all offenses: aggravated murder with death penalty specifications.
It cannot be said that Robillard’s testimony was unimportant to the state’s case. To the contrary, the physical evidence was crucial to Buell’s conviction. This court should follow the holding in State v. Holt, supra, that it was reversible error for an expert to testify that hair samples were “likely” to be from the same source.
Because Robillard’s testimony failed to meet evidentiary standards for opinion evidence in criminal cases, I respectfully dissent. I would reverse and remand the cause for a new trial.
Connors, J., concurs in the foregoing dissenting opinion.